This appellant, defendant in the court below, was indicted, tried, and convicted of the offense of grand larceny; the specific charge being that he feloniously took and carried away from the person of Sidney Ikard, one $10 bill, four $5 bills, three $1 bills, lawful money of the United States of America. the personal property of Sidney Ikard. The court duly sentenced him to an indeterminate term of imprisonment in the penitentiary for not less than nine years or more than ten years. From the judgment of conviction this appeal was taken.
There is no bill of exceptions in the transcript; the appeal being rested upon the record proper. The question of the regularity of the record only is presented. Upon examination we find no error apparent upon the record; hence the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.